Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Response to Amendment
	This communication is in response to the RCE of 8/13/2021.  All changes made to the Claims have been entered.  Accordingly, Claims 1, 3-6, 12, 14-16 are currently pending in the application and Claims 7-11 and 17-20 withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Robert Griffith on 10/18/2021.

The application has been amended as follows: 

2.	-Claims 7-11 and 17-20 has been cancelled.

Allowable Subject Matter
3.        Claims 1, 3-6, 12, 14-16 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 
4.	1, and 12 are allowable over the prior art of record since the cited references taken individually or in combination fail to particularly disclose measuring at least a first portion of link quality metrics at the STA, for each link between the STA and each of a plurality of member APs in a coordinated AP group; and receiving, at the STA, at least a second portion of the link quality metrics measured by the plurality of member APs, in a beacon from each of the plurality of member APs, each beacon comprising at least a channel capacity of a corresponding member AP to a coordinator of the coordinated AP group; and receiving from the coordinator, a selection of at least on other anchor AP, from the plurality of member APs, to be used to relay downlink (DL) transmission from the coordinator to the STA. It is noted that the closest prior art, Somayazulu et al. (US 2015/0085746), in view of Klein (US 2014/0003331), in view of Hashem et al. (US 2003/0073455) discloses a method of determining which one or more access points provide an optimized wireless connection to a user device including comparing performance information. However the stated prior art fails to disclose or render obvious to the above underline limitations as claimed.


Conclusion

	
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H NGO/Examiner, Art Unit 2473